Citation Nr: 0826259	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  08-02 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to a total rating due to individual 
unemployability due to service-connected disabilities (TDIU 
rating).


REPRESENTATION

Veteran represented by:	Georgianne F. Bolinger, 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

The veteran testified at a videoconference hearing before the 
undersigned in March 2008.  A transcript of that hearing is 
associated with the claims file.

The Board observes that the original claim for service 
connected for PTSD was denied in a June 2006 rating decision.  
Thereafter, the veteran submitted additional evidence and the 
RO again denied the veteran's claim in October 2006 based on 
a finding that the evidence was not new and material.  The 
veteran thereafter filed a timely appeal.  However, in 
Jennings v. Mansfield, the United States Court of Appeals for 
the Federal Circuit held that a claim becomes final and 
subject to a motion to reopen only after the period for 
appeal has run.  Jennings v. Mansfield, 509 F.3d 1362 (2007).  
Any interim submissions before finality must be considered by 
the VA as part of the original claim.  Id.  Thus, the Board 
finds that submission of additional evidence related to the 
June 2006 rating decision, and that the RO erred in its 
October 2006 rating decision by adjudicating the issue as one 
requiring new and material evidence to reopen the claim.  The 
NOD therefore relates more properly to the June 2006 rating 
decision.

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, the 
veteran has a current diagnosis of PTSD as a result of a 
verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred during the veteran's active duty military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection 
for PTSD is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) 
and the implementing regulations.

The veteran contends that he suffers from PTSD as a result of 
combat experience in the Vietnam War, and consequently, that 
service connection for PTSD is warranted.  He alleges that he 
has lost four wives because of his PTSD symptoms, such as 
violent angry outbursts and irritability, and that he 
exhibits anxiety, excessive startle response, and avoidance 
of things that would remind him of the war.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

With regard to evidence of an in-service stressor, the 
evidence necessary to establish the claimed stressor varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. 3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).  In the 
present case, the veteran is noted to be the recipient of the 
Combat Infantryman Badge, a citation that signifies combat 
experience.  Therefore, the veteran's stressors as described 
in his statements are considered verified, and a detailed 
description here of the specific stressors is not necessary.

Thus, the veteran's claim turns on whether he has a current 
diagnosis of PTSD due to his combat experience.  The opinions 
of four examiners are of record with regard to this question.  
The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In November 2005 and December 2005, the veteran was examined 
by Dr. T., a private psychologist.  A July 2006 statement by 
Dr. T. summarizing his findings and reiterating his diagnosis 
is also of record.  In March 2006, he was afforded a VA 
examination, which was conducted by Dr. V., and, as the 
opinions of these two examiners conflicted, he was afforded 
another VA examination in May 2006, which was conducted by a 
panel of two psychiatrists.  The Board observes that each of 
these opinions relies on whether the veteran meets the 
criteria for a diagnosis under the Diagnostic and Statistical 
Manual, Fourth Edition (DSM-IV), as is required by the 
provisions of 38 C.F.R. § 4.125(a).  The first criterion is 
exposure to a traumatic event, which, as discussed above, has 
been verified.  The remaining five criteria are:

A)	The traumatic event is persistently reexperienced.
B)	Persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness (not present 
before the trauma).
C)	Persistent symptoms of increased arousal (not present 
before the trauma.
D)	Duration of the disturbance (symptoms in criteria B, C, 
and D) is more than one month; and 
E)	The disturbance causes clinically significant distress 
or impairment in social, occupational, or other important 
areas of functioning.

Assessing the veteran's symptoms with regard to these 
criteria, Dr. T. diagnosed PTSD and schizoid and paranoid 
personality traits resulting in a moderate to severe 
impairment.  On his July 2006 report, Dr. T indicated that 
the veteran's interpersonal adjustment had been marginalized 
by his PTSD over the past several decades.

In contrast, Dr. V. diagnosed adjustment disorder, not 
otherwise specified and dysfunctional personality traits, 
with additional financial stressors, resulting in mild 
impairment.  At the May 2006 examination, the VA examiners 
diagnosed a "phase of life" problem, with mild stressors 
resulting from difficulty adjusting to retirement and 
financial difficulties.  

The Board observes that the symptoms reported by the three VA 
examiners are very closely aligned and the diagnoses rendered 
are very similar.  Consequently, the evidence indicates that 
the veteran either has a current diagnosis of PTSD or a 
current diagnosis of an adjustment disorder/phase of life 
problem.  The Board must, therefore, determine which 
diagnosis, if either, should be afforded more weight. 

In this regard, the Board notes that at two examinations the 
veteran endorsed symptoms consistent with criterion A and at 
all examinations, he endorsed symptoms under criteria B, C, 
and D.  However, it is the degree of impairment, criterion E, 
where Dr. T. and the VA examiners differ in their assessment 
of the veteran's symptoms.  

Essentially, Dr. T. views the veteran as having moderate to 
severe impairment and indicates that his work and family 
problems have been due to his PTSD.  In contrast, the VA 
examiners found that the veteran's impairment was mild to 
moderate and that it began since retirement.  Nevertheless, 
the degree of impairment or severity of the veteran's 
symptomology is not before the Board at this time.  The issue 
is whether the veteran has a current disability of PTSD as a 
result of an in-service stressor.  

The veteran has a verified stressor of combat experience.  He 
also has a diagnosis of PTSD as a result of that stressor.  
There is no basis upon which the Board can determine that any 
opinion as to the veteran's diagnosis is more or less 
competent or probative than another, and accordingly, no 
basis upon which the Board can determine that the diagnosis 
of adjustment disorder/phase of life problem is more likely a 
diagnosis than PTSD.  Consequently, the Board finds the 
evidence that the veteran has a current diagnosis of PTSD to 
be in equipoise.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  Therefore, the veteran's claim of entitlement to 
service connection for PTSD is granted. 




ORDER

Service connection for PTSD is granted.


REMAND

The veteran has filed a claim for a TDIU rating.  Whether a 
veteran meets the threshold criteria for a TDIU rating is 
dependent on the veteran's rating evaluations for service-
connected disabilities.  As the Board has herein granted 
service connection for PTSD, and service connection is not in 
effect for any other disability, his claim for a TDIU rating 
is dependent on the rating evaluation assigned for his PTSD, 
which will be done at the RO.  The United States Court of 
Appeals for Veterans Claims has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the 
outcome of the veteran's TDIU claim is impacted by the 
disability ratings assigned to the veteran's service-
connected PTSD, the TDIU claim is considered to be 
inextricably intertwined with the service connection claim.  
Consequently, the claim of entitlement to a TDIU rating must 
be remanded to the AOJ in accordance with Harris.

Accordingly, the case is REMANDED for the following action:

Assign a disability rating as appropriate 
to the veteran's now service-connected 
PTSD.  Thereafter, conduct any additional 
development deemed necessary with regard 
to the veteran's TDIU claim, and 
readjudicate the claim.  
If the TDIU rating remains denied, the 
veteran and his attorney should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


